Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Status of Application, Amendments, and/or Claims
Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 5 February 2020 is acknowledged. Applicant’s amendment of the claims filed 15 February 2022 has been entered.

Election/Restriction
In the response received on 15 February 2022, Applicant elected the following species:
A) wherein the angiogenic promoter is vascular endothelial growth factor (VEGF);
B-b) wherein the living cells are or comprise epithelial cells, endothelial cells, keratinocytes, fibroblasts, adipose-derived stromal vascular fraction (SVF) cells, and platelets;
D-a) wherein the skin substitute composition comprises an autologous, allogenic, or xenogenic skin graft;
E-a) wherein the autologous, allogenic, or xenogenic skin graft is a split-thickness skin graft (STSG);
F-a) wherein the skin wound is a chronic ulcerated wound;
an antiseptic;
H-a) wherein the dressing/wound dressing comprising a collagen component, and the collagen is animal-sourced collagen;
I) wherein the porous biocompatible carrier comprises collagen;
J-a) wherein the porous biocompatible carrier comprises collagen, and the collagen is animal-sourced collagen.
Claims 1-51 are pending and under examination to the extent they read on the elected species. Claims 1-4, 6, 13, 14, 17, 18, 20-25, 28, 29, 31-33, 39, 41, 42, 44, 45 and 48-51 read on the elected species. Claims 5, 7-12, 15, 16, 19, 26, 27, 30, 34-38, 40, 43, 46 and 47 are withdrawn as being drawn to nonelected species. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:

In addition, paragraph [0001] has a typographical error, the filing date of PCT/US2015/055522 should be Oct. 14, 2015, not Oct. 14, 2014.
The disclosure contains an embedded hyperlink and/or other form of browser-executable code (at page 7, paragraph [0018]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claims 1, 3 and 39 are objected to because of the following informalities:
Claim 1 has a typographical error, “wound surf ace area”.
Claim 3 has a typographical error, “an angiogenjc promoter”.
In claim 39, “wherein said skin substitute is covered with …” should be “wherein said skin-substitute composition is covered with …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the living cells comprise epithelial cells, endothelial cells, keratinocytes, fibroblasts, adipose-derived strornal vascular fraction (SVF) cells, and platelets.” However, claim 14 recites “The method of claim 13, wherein the living cells comprise epithelial cells.”  Claim 13 is unclear and indefinite whether all listed cell types are required to be present in the skin-substitute composition, or only one cell type is required to be present. 
Claim 51 is incomplete. The metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6, 13, 14, 17, 18, 20-25, 28, 39, 41, 42 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (WO 2009/146456 A1, Int’l. Pub. Date: Dec. 3, 2009), in view of Ramanujam et al. (Foot Ankle Specialist, 2010, Vol. 3(5):231-240).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Cao teaches a method to improve wound healing in ulcers for diabetic subjects, the method comprising contacting the tissue with a scaffold which is incorporated therein with a bioactive composition comprising pro-angiogenic factors such as VEGF and/or PDGF and a regulatory agent such as DAPT, wherein the scaffold temporally controls release of the bioactive composition, and wherein the bioactive composition induces angiogenesis within the target tissue [0006] [0007] [0009]. Cao teaches that the impaired endothelial tissues of diabetic subjects often have a reduced response to regular pro-angiogenic factors, thus, making the continuous activation of vascular growth induced by the sustained and distinct presentation of growth factors and signaling molecules provided by the present invention is particularly valuable [0006]. Cao teaches the doses of PDGF-BB, and the relative ratio of VEGF/PDGF/DAPT, loaded in the scaffold; for example, for a mouse with an average weight of 10-50 g, g; and Cao teaches that the amounts scale up proportionately for humans [0068] [0069]. Cao teaches that the polypeptides of the bioactive composition are recombinantly produced [0111]. Cao teaches that the scaffold includes collagen, and the scaffold is macroporous porous, with pores about 400-500 m in diameter [0034] [0035]. Cao teaches that the scaffold loaded with the pro-angiogenic factors and the regulatory factor is injected directly to the target site, and the injection may be repeated every 1-2 weeks [0009].
Cao teaches as set forth above. Cao, however, does not teach: step (1) debriding the wound to remove necrotic or infected tissue; and step (5) applying a skin-substitute composition to the treated wound and optionally covering the wound with a second dressing, as recited in claim 1, wherein the skin-substitute composition is an autologous split-thickness skin graft (STSG), as recited in claims 17 and 18.
Ramanujam retrospectively reviewed 100 patients who underwent a soft tissue surgical reconstruction with split-thickness skin grafts to determine if split-thickness skin grafts could be successfully used for closure of foot and ankle wounds in diabetic patients (see abstract). Ramanujam teaches that the wound treatment includes extensive sharp debridement of all involved nonviable tissue from the foot and/or ankle wound to healthy, bleeding tissue immediately prior to skin grafting (p. 232, col. 2). Ramanujam teaches that a STSG (2-in wide and 0.018-in thickness) was obtained from a donor site of the patients (i.e., autologous) (ibid.). The STSG taught by Ramanujam comprises living cells, such as epithelial cells. Ramanujam teaches that the STSG is placed onto and secured to the recipient site, and a bolster dressing was placed over the graft (ibid.). Ramanujam teaches that a median time to healing is 6.9 weeks (mean 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of debriding nonviable tissue and applying an autologous STSG in the method of Cao for treatment of diabetic ulcers. One of ordinary skill in the art would have been motivated to do so, because Cao teaches a method to improve wound healing in ulcers for diabetic subjects comprising treating the tissue with a scaffold incorporated therein a bioactive composition comprising pro-angiogenic growth factors VEGF and PDGF, thereby stimulating vascular growth, and Ramanujam teaches a procedure to achieve wound closure that includes debriding nonviable tissue, followed by applying an autologous STSG. Therefore, the combined teachings provide a reasonable expectation of success in treating diabetic ulcers in the patients.
Further, while Cao teaches that the doses of PDGF-BB may be 1-10 g for a mouse and the amounts scale up proportionately for humans, Cao, however, does not expressly teach that applying the therapeutic composition delivers at least about 10 g rhPDGF-BB per cm2 of wound surface area (claim 1). Given that the level of skill in this art is very high, and that optimizing parameters such as the amount of a therapeutic agent applied to a wound site is routine, modifying the doses of PDGF-BB of Cao to arrive at the recited dose range would have been prima facie obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 29, 31-33, 44 and 45 are further rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (WO 2009/146456 A1, Int’l. Pub. Date: Dec. 3, 2009), in view of Ramanujam et al. (Foot Ankle Specialist, 2010, Vol. 3(5):231-240), and further in view of McAnalley et al. (US 2009/0036413 A1, Pub. Date: Feb. 5, 2009).
Cao and Ramanujam teach as set forth above. Cao and Ramanujam, however, do not teach adding an antiseptic agent, e.g., PHMB, in the wound dressing, nor teach using bovine collagen. 
McAnalley teaches making wound care products by using bovine collagen and including an antiseptic agent, e.g., PHMB, in wound dressing. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such components as taught by McAnalley in the wound care products taught by Cao and Ramanujam. One of ordinary skill in the art would have been motivated to do so and have reasonable expectation of success because McAnalley teaches using bovine collagen and including an antiseptic agent, e.g., PHMB, in wound care products. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 13, 14, 17, 18, 20-25, 28, 29, 31-33, 39, 41, 42, 44, 45 and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,071,182, in view of Ramanujam (Foot Ankle Specialist, 2010, Vol. 3(5):231-240).
Claim 1 of the ‘182 patent recites:
“A method of treating a wound that is a chronic ulcer, wherein said method comprises:
(1)	debriding the wound to remove necrotic or infected tissue;

(3)	applying the therapeutic composition to the wound surface in an amount that is at least about 10 g rhPDGF-BB per cm2 of treated wound surface area, wherein the carrier provides a substrate for cell attachment and vascular ingrowth as the wound heals;
(4)	covering the wound with a dressing; and
(5)	monitoring the healing of the wound during a treatment period and repeating steps (1)-(4) to retreat the wound at treatment intervals of 7 or more days;
(6)	wherein the wound is retreated from 2 to 20 times, and wherein each retreatment comprises applying the therapeutic composition to the wound surface in an amount that is at least 10 g rhPDGF-BB/cm2 treated wound surface area up to 100 g rhPDGF-BB/cm2 treated wound surface area.”

Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘182 patent differ from the claims of the present application in that the instant claims recite additional steps of applying a skin-substitute composition to the skin wound. Ramanujam teaches applying an autologous STSG in the treatment of diabetic ulcers (see above 103 section). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the ‘182 patent to add the steps of applying an autologous STSG to the wound tissue. One of ordinary skill in the art would have been motivated to do so, because Ramanujam teaches that the procedure is beneficial to achieve wound closure of ulcers.

Claims 1-4, 6, 13, 14, 17, 18, 20-25, 28, 29, 31-33, 39, 41, 42, 44, 45 and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-71 of co-pending Application No. 17/122,890, in view of Ramanujam (Foot Ankle Specialist, 2010, Vol. 3(5):231-240).
Claim 1 of the ‘890 application recites:
A method of treating a wound that extends through the epidermis, wherein said method comprises:
(1)	debriding the wound to remove necrotic or infected tissue;
(2)	forming a therapeutic composition consisting essentially of sterile recombinant human PDGF-BB (rhPDGF-BB) in a physiologic solution and a sterile porous biocompatible carrier, wherein the porous biocompatible carrier is a collagen sponge or collagen wound dressing, and said therapeutic composition is free from an enzyme inhibitor;
(3)	applying the therapeutic composition to the wound surface in an amount that is at least about 10g rh PDGF-BB per cm2 of treated wound surface area, wherein the carrier provides a substrate for cell attachment and vascular ingrowth as the wound heals;
(4)	covering the wound with a dressing; and
(5)	monitoring the healing of the wound during a treatment period and repeating steps (1) - (4) to retreat the wound at treatment intervals of 7 or more days,
(6)	wherein the wound is retreated from 2 to 20 times, and wherein each retreatment comprises applying the therapeutic composition to the wound surface in an amount that is at least 10 g rhPDGF-BB/cm2 treated wound surface area up to 100 g rhPDGF-BB/cm2 treated wound surface area.

Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘890 application differ from the claims of the present application in that the instant claims recite additional steps of applying a skin-substitute composition to the skin wound. Ramanujam teaches applying an autologous STSG in the treatment of diabetic ulcers (see above 103 section). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the ‘890 application to add the steps of applying an autologous STSG to the wound tissue. One of ordinary skill in the art would have been motivated to do so, because Ramanujam teaches that the procedure is beneficial to achieve wound closure of ulcers.
This is a provisional nonstatutory double patenting rejection.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 25, 2022